Detailed action
Summary
1. The office action is in response to application filed on 11/21/2019.
2. Claims 1-28 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the communication device comprises a second iron core extending transversely, and the second iron core is in clamping fit with the vertical fork groove; the communication maintaining device comprises a first iron core disposed longitudinally, and the first iron core in an energized state is configured to be in magnetic adsorption fit with the movable pressing plate; when a power source is switched on, the second iron core drives the elastic sheet pressing block to rotate by the vertical fork groove, so that the pressing rod positioned at a bottom of the elastic sheet pressing block presses the elastic sheet downward, and meanwhile, the hasp slides upward along the hasp slide way; furthermore, in a process that the hasp slides to abut against the latch, the movable pressing plate continuously moves downward, and the movable pressing plate is adsorbed and. fixed by the first iron core; the communication maintaining device is configured to fix a position of the locking deflector red to enable the elastic sheet. pressing block to be maintained in a pressed state and enable the elastic sheet and the pins to be maintained: in a connected state, thereby realizing circuit switching-om and when the power source is switched -off, the communication maintaining. device stops working, the locking deflector rod is released, and the latch is disengaged from the 

Dependent claims 2-12 and 14-28 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…wherein the communication device comprises a second iron core extending transversely, and the second iron core is in clamping fit with the vertical fork groove; the communication maintaining device comprises a first iron core disposed longitudinally, and the first iron core is configured to be in magnetic adsorption fit with the movable pressing plate; when a power source is switched on, the second iron core drives the elastic sheet pressing block to rotate by the vertical fork groove, so that the pressing rod positioned at a bottom of the elastic sheet pressing block presses the elastic sheet downward, and meanwhile, the hasp slides upward along the hasp slide way; furthermore, in a process that the hasp slides to abut against the latch, the movable pressing plate continuously moves downward, and the movable pressing plate is adsorbed and fixed by the first iron core, the communication maintaining device is configured to fix a position of the locking deflector rod to enable the elastic sheet pressing block to be maintained in a pressed state and enable the elastic sheet and the pins to be maintained in a connected state, thereby realizing circuit switching-on; and when the power source is switched off, the communication maintaining device stops working, the locking deflector rod is released, and the latch is disengaged from the hasp to enable the elastic sheet to be disconnected from the pins, thereby realizing circuit switching-off.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120081819 Huang disclose leakage protection outlet. 
US20180061605 Huang disclose ground fault circuit interrupter having reversed wiring protection fuction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838